A request by the House of Representatives for an advisory opinion on the constitutionality of certain sections of 1975 PA 227 is considered and the same is hereby granted. It is further Ordered that the Attorney General of the state be requested to brief both sides, one brief to be directed to the Constitutionality of said sections and one brief to be presented as to why said sections should be held unconstitutional. The Attorney General’s brief in support of constitutionality shall be filed in typewritten form by February 13, 1976 and the brief opposing constitutionality shall be filed by February 25, 1976. Printed briefs as required by GCR 1963, 857, shall be filed in substitution for the typewritten copies as soon as practicable. This matter shall be presented to the Court and oral arguments made on March 5, 1976. Persons or groups interested in the determination of this question *911may apply to the Clerk of the Supreme Court for permission to file briefs amicus curiae. If permission is granted by the Court, 24 typed copies of such brief shall be filed with the Clerk by February 25,1976, with printed copies as required by GCR 1963, 857 to be filed as soon as possible thereafter.